DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
Claim 1 has been amended. Claim 8 has been canceled. Claim 22 is newly added. Claims 1-5, 7, 9-19 and 22 are pending. Claims 10-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-5 and 7 are again rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Valdes, Jr. (US 2009/0018088) with Chemical Abstracts entries for  and neriifolin and Valdes, Jr. ‘088 to support inherency of a limitation.
Claim 1 has been broadened to delete the limitation regarding species of cancer to be treated.

The CA entry for the Valdes reference indicates that the product disclosed in the reference is “nerifolin” having the registry number 466-07-9. The CA entries for the two neriifolin isomers indicate that only neriifolin, with registry number 466-07-9, has a chemical name entry as “neriifolin,” per se. The entry for neriifolin has a different registry number, 7044-31-7, and does not have “neriifolin,” per se, as a chemical name entry. One of ordinary skill would understand that a disclosure of “nerifolin” is neriifolin.
Regarding the mechanism of action, “Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In administering the compound to a patient for the treatment of cancer, the recited activity would be achieved.
Applicant’s arguments filed January 28, 2022 have been fully considered but they are not persuasive.
Applicant first argues that it is well established that a claim is anticipated only if each and every element is found, either expressly or inherently described, in a single prior art reference and goes on to note that other references are provided with Valdes in an anticipation rejection. The examiner notes that there are circumstances in which it is proper to use multiple references in an anticipation rejection. See MPEP 2131.01(III). This is an instance where, as set forth above, knowledge of technologists is not recorded in the reference.     

Applicant further objects that the reference presents data for digoxin and ouabain but not neriifolin and goes onto contend that “there is no support in Valdes This is not found to be persuasive. The reference expressly teaches the administration of neriifolin for the treatment of cancer. As discussed previously, if it is Applicant’s position that the reference is not operable, then the burden is on Applicant to demonstrate inoperability by a preponderance of the evidence. 
Applicant goes on to state that a genus will anticipate a species covered by the disclosure, but at the priority of the instant invention no prior art disclosed that the  configuration of the claims compounds is critical to the activity. This is not found to be persuasive. The examiner maintains that one of ordinary skill would recognize “neriifolin” to be neriifolin. Applicant again fails to explain why the supporting references cited above or references provided in the Advisory Action, mailed October 1, 2021, are inadequate to support this position.   
With respect to the importance of the mechanism of the compound used, the reference expressly discloses the use of neriifolin for the treatment of cancer. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA). “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis of patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 22 is allowed for reasons of record.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 






Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623